Citation Nr: 0021507	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to the assignment of an effective date prior 
to May 5, 1997 for the assignment of a 10 percent rating for 
right fifth metacarpophalangeal arthrofibrosis with flexion 
contracture and ulnar deviation.

2.  Entitlement to an increased rating for right fifth 
metacarpophalangeal arthrofibrosis with flexion contracture 
and ulnar deviation, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 24, 1989 to June 
17, 1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the Philadelphia, Pennsylvania RO that denied the veteran's 
claim of entitlement to an increased (compensable) rating for 
right fifth metacarpophalangeal arthrofibrosis with flexion 
contracture and ulnar deviation.  By rating action in August 
1997, the RO granted a 10 percent rating for the veteran's 
service-connected right fifth metacarpophalangeal 
arthrofibrosis with flexion contracture and ulnar deviation 
and the veteran continued his appeal.  This appeal also 
arises from the August 1997 rating decision, which assigned 
an effective date of May 5, 1997 for the assignment of a 10 
percent rating for right fifth metacarpophalangeal 
arthrofibrosis with flexion contracture and ulnar deviation.


FINDINGS OF FACT

1.  The veteran's claim for a compensable rating for right 
fifth metacarpophalangeal arthrofibrosis with flexion 
contracture and ulnar deviation was received on May 5, 1997.

2.  Additional evidence in support of that claim shows 
treatment on December 18, 1996 at which time a factually 
ascertainable increase in disability was manifested.


CONCLUSION OF LAW

The proper effective date for a 10 percent rating for right 
fifth metacarpophalangeal arthrofibrosis with flexion 
contracture and ulnar deviation is December 18, 1996.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.31, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim is well grounded.  The Board is satisfied that all 
relevant facts regarding this claim have been properly 
developed to the extent indicated by law and that no further 
assistance to the veteran is required to comply with the duty 
to assist doctrine.  38 U.S.C.A. § 5107(a) (West 1991) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Under applicable criteria, an increased disability evaluation 
will be effective the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year of that 
date.  Otherwise, the effective date of the increased 
evaluation is the date the claim is received.  38 § U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

By rating decision dated in February 1995, the RO granted 
service connection for right fifth metacarpophalangeal 
arthrofibrosis with flexion contracture and ulnar deviation 
and assigned a noncompensable evaluation.  The noncompensable 
evaluation was continued by rating decision dated in April 
1995.  These 1995 decisions were not appealed and became 
final.  The veteran subsequently submitted a claim for 
increase that was received on May 5, 1997.  Additional 
evidence was submitted in support of that claim, to include 
service medical records dated from 1993 to 1994, a medical 
report from Pequot Health Center dated in August 1993, and a 
medical report from Natalie Rice, M.D. dated in December 
1996, and a VA examination report dated in June 1997.  In 
June 1997, based on the additional evidence, the RO denied an 
increased (compensable) evaluation for right fifth 
metacarpophalangeal arthrofibrosis with flexion contracture 
and ulnar deviation.

In August 1997, based on findings made during the June 1997 
VA examination report, the RO awarded a 10 percent evaluation 
for right fifth metacarpophalangeal arthrofibrosis with 
flexion contracture and ulnar deviation from May 5, 1997.  
Upon review of the evidence, the Board finds that an earlier 
effective date is warranted.

A December 18, 1996 treatment report from Dr. Rice notes the 
veteran's history of a right hand injury during service.  Dr. 
Rice noted that the veteran underwent three surgeries to 
repair the injury; however, 

the efforts have failed and he is 
currently unable to adduct his finger to 
normal midline position.  He is in a 
state of constant abduction with his 
finger extended approximately 45 degrees 
outward from the usual midline position.  
He also has decreased flexion and cannot 
fully close his finger.  In addition to 
this, he reports a great deal of pain 
radiating up into the lateral aspect of 
the dorsal surface of his [right] hand.

Under applicable criteria, ankylosis of the 5th finger of 
either hand is to be rated 0 percent disabling, except that 
extremely unfavorable ankylosis will be rated as amputation.  
38 C.F.R. Part 4, Diagnostic Code 5227.  Amputation of the 
little finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto, will be rated at 
10 percent.  38 C.F.R. Part 4, Diagnostic Code 5156.  The 
rating schedule provides certain rules to be applied in 
rating disability of the fingers.  In this regard, ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches of the median transverse fold of the palm; 
when so possible the rating will be for favorable ankylosis, 
otherwise unfavorable.  38 C.F.R. § 4.71a.  The December 18, 
1996 treatment report reflects findings essentially similar 
to the June 1997 VA examination report, which led the RO to 
award the increased rating.  Accordingly, pursuant to 38 
C.F.R. § 3.400(o)(2), the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred was December 18, 1996.

Accordingly, the preponderance of the evidence supports the 
assignment of an earlier effective date for a 10 percent 
rating for right fifth metacarpophalangeal arthrofibrosis 
with flexion contracture and ulnar deviation no earlier than 
December 18, 1996, the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred.  The Board also notes that although the effective 
date of award is December 18, 1996, payment of benefits would 
be from January 1, 1997, pursuant to 38 C.F.R. § 3.31.  
Finally, it should be understood that while the Board has 
assigned an effective date of December 18, 1996 for the 10 
percent rating, the Board intimates no opinion as to the 
question of whether the disability may be rated in excess of 
10 percent which issue remains pending pursuant to the remand 
appended hereto.  


ORDER

Entitlement to an earlier effective date for a 10 percent 
rating for right fifth metacarpophalangeal arthrofibrosis 
with flexion contracture and ulnar deviation of December 18, 
1996 is granted.


REMAND

The veteran contends that his service-connected right fifth 
finger disability is more disabling than currently evaluated.

The Board notes that the medical evidence of record contains 
many references to increased pain in the veteran's right 
fifth finger.  For example, a December 1996 treatment report 
from Dr. Rice notes the veteran's complaints of a great deal 
of pain radiating into the lateral aspect of the dorsal 
surface of the right hand.  Dr. Rice noted that the veteran 
is right handed and that his service-connected finger 
disability interferes with his job significantly.  In 
addition, a June 1997 VA examination report notes the 
veteran's complaints of pain in his right fifth finger.  He 
stated that he was having trouble writing, and could not 
handle the steering gear on equipment at work.   In a VA Form 
9, Appeal to Board of Veterans' Appeals, received in 
September 1998, the veteran stated that he could no longer 
use his right hand to write longer than a few minutes.

The Board notes that arguments made by the veteran such as 
those mentioned above imply that he experiences difficulties 
beyond that described by the available record, particularly 
after using the affected joint or musculature.  In such 
instances, the provisions of 38 C.F.R. § 4.40 require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.

More specifically, in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims specifically pointed out that an examination 
of musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  Id.

In addition, the Board notes that the issue of an 
extraschedular rating has been raised by the appellant and 
his representative.  While the RO has considered this issue 
previously, it should again be addressed following the 
receipt of additional evidence.

The Board regrets any further delay in this case.  However, 
in view of the inadequacy of the most recent VA examinations, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.  Further 
development is required to ascertain the veteran's current 
status.  Accordingly, the case is hereby REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his service-connected right 
fifth finger disability since December 
1996.  After obtaining the necessary 
releases, the RO should then contact the 
named medical providers and request 
copies of all medical records concerned 
with treatment of the veteran since 
December 1996.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
in order to ascertain the nature and 
severity of his service-connected right 
fifth finger.  The examiner must review 
the claims folder prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted.  The 
examiner should be asked to determine 
whether the veteran's right fifth finger 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to his service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right fifth finger is used repeatedly 
over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

3.  The RO should then review the claim.  
In so doing, the RO's attention is 
directed to the issue of whether referral 
for consideration of an extraschedular 
rating for the increased rating claim is 
appropriate under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.  
If the claim continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

